\*b\o~m
                                 ELECTRONIC RECORD




COA #      05-13-00502-CR                        OFFENSE:        22.02


           Kelly Laura Sixtos v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    265th Judicial District Court


DATE: 8/26/2014                    Publish: NO   TC CASE #:      F-1259374-R




                         IN THE COURT OF CRIMINAL APPEALS


         Kelly Laura Sixtos v. The State of
STYLE:   Texas                                        CCA#:            J3lO-/¥
         A?fELLAHT*S                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:       /^7/y//                                  SIGNED:                             PC:_
JUDGE:                                                PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD